Title: Abigail Adams to Mary Smith Cranch, 12 July 1789
From: Adams, Abigail
To: Cranch, Mary Smith


        
          Richmond Hill july 12th 1789
          my dear sister
        
        I received your kind Letter by mr Brisler who reachd here on the 4th of july, Since which you will easily suppose I have been very buisily engaged in arraneging my Family affairs. this added to the intence heat of the season Some company (tho for three days I was fashionably not at Home,) and some visiting which was indispensable, having more than fifty upon my list, my Time has been so wholy occupied that I have not taken a pen, yet my Thoughts have not been so occupied, but that they have frequently visited you, and my other Friends in the Neighbourhood, and tho I have here, as to situation one of the most delightfull spots I have seen in this Country, yet I find the want of some of my particular connection’s but an all wise Providence has seen fit to curtail our wishes and to limit our enjoyments, that we may not be unmindfull of our dependance or forget the Hand from whence they flow. I have a favour to request of all my near and intimate Friend’s it is to desire them to watch over my conduct and if at any time they perceive any alteration in me with respect to them, arising as they may suppose from my situation in Life, I beg they would with the utmost freedom acquaint me with it. I do not feel within myself the least disposition of the kind, but I know Mankind are prone to deceive themselves, and Some are disposed to misconstrue the conduct of those whom they conceive placed above them.
        our August Pressident is a singular example of modesty and diffidence. he has a dignity which forbids Familiarity mixed with an easy affibility which creates Love and Reverence. the Fever which he had terminated in an absess, so that he cannot sit up. upon my second visit to mrs Washington he sent for me into his Chamber. he was laying upon a settee and half raising himself up, beggd me to excuse his receiving me in that posture, congratulated me upon my arrival in New york and askd me how I could realish the simple manners of America after having been accustomed to those of Europe. I replied to him that where I fund simple manners I esteemed them, but that I thought we approachd much nearer to the Luxery and manners of Europe according to our ability, than most persons were sensible of, and that we had our full share of taste and fondness for them. The Pressident has a Bed put into his Carriage and rides out in that way, allways with six Horses in his Carriage & four attendants mrs Washington accompanies him. I requested him to make Richmond Hill his resting place, and the next day he did so, but he found walking up stairs so difficult, that he has done it but once. Mrs Washington is one of those unassuming Characters which Creat Love & Esteem, a most becomeing plasentness sits upon her countanance, & an unaffected deportment which renders her the object of veneration and Respect, with all these feelings and Sensations I found myself much more deeply impressd than I ever did before their Majesties of Britain.
        You ask me concerning politicks, upon my word I hear less of them here, than I did in Massa’ts the two Houses are very buisy upon very important Bill’s the judiciary, and the Collecting Bills. the Senate is composed of many men of great abilities, who appear to be liberal in their sentiments and candid towards each other. the House is composed of some men of equal talants, others—the debates will give you the best Idea of them, but there is not a member whose sentiment clash more with my Ideas of things than mr. G——y he certainly does not comprehend the Great National System which must render us Respectable abroad & energetick at Home and will assuredly find himself lost amidst Rocks & Sands—
        My dear sister some parts of your Letter made me melancholy. are you in any difficulties unknown to me I know very well that a small Farm must afford you a scanty support and that you are a sufferer from being obliged to receive pay in paper but I know your Prudence & oeconomy has carried you along, tho not in affluence, yet with decency & comfort, and I hope you will still be able to live so. you have one daughter comfortably situated, your son will from his merit & abilities soon get into some buisness your other daughter, you have every reason to be satisfied with do not look upon the gloomy side only. how easily might your situation be changed for the worse. even if you were in possession of Riches yet there is a competancy which is so desirable that one cannot avoid an anxiety for it. I have a request to make you, desire mr Cranch to make out his account which he has against mr A. I gave cousin Lucy a memmorandum—let the balance be drawn and inclose to me, and I will send you a Receit in full This I consider myself at full liberty to do, because the little sum Lent you was my own pocket money. put the Letter under cover to mrs Smith, it will then fall into no hands but my own but cover the whole for a frank to mr A.— do not talk of oblagations. reverse the matter & then ask yourself, if you would not do as much for me?
        
        I wish it was in mr A’s power to help mr Cranch to some office at Home which would assist him. mr A exprest the same wish to me, but at present he does not see any, tho a certain Lady in the full assurence of hope, wrote him that he now had it in his power to establish his own Family & Successfully help his Friends and that she is sure of his Patronage—for certain purposes—to which mr A. replied, [“]that he has no patronage but if he had, neither her children or his own could be sure of it beyond his own clear conviction of the publick good, that he should bely the whole course of his publick and private conduct, and all the maxims of his Life, if he should ever consider publick Authority entrusted to him, to be made subservient to his private views, or those of his Family and Friends.” you cannot mistake who the Lady was, I know no other equally ambitious, but I presume her pretentions & those of her Family will fail, as I think they ought to if one Quarter part is true which has been reported of them. I fancy a constant correspondence is kept up between mr W——n & mr G——y and like enough with several other jealous Partizans, but I hope they will never have sufficient interest to disturb the Government. I really believe mr G——y to be an honest man. the other has been grosely misled, and I do soberly think by the unbridled ambition of one She told me upon her last visit, that she did not perceive any alteration in mr A’s conduct towards them. I am sure she must have told what was not true if she had said there was none in mine, for I feel it, and I cannot deceive. with regard to mr A he has dealt by them like a sincere Friend, and an honest Man and their own Hearts must approve his conduct, however grateing to their feelings. I am most sincerely sorry for the cause. they were my old and dear Friend’s for whom I once entertaind the highest respect
        Col mrs Smith Charles & little Jack are gone this week to Jamaica to get out of the Bustle at home and are not yet returnd. C. will not go into any company but such as his Father or col Smith introduces him to. he appears steady and sedate & I hope will continue so—Time and example will prevail over youthfull folly I trust. my Love to mrs Norten, how does she do? Louissa appears very happy, but I am obliged to keep her a mere prisoner on account of the small Pox of which there is always danger in N York as soon as the weather will permit shall have her innoculated. I find as many servants necessary here as in England, but not half as well calculated for their buisness. the distance from Town requires one or two extra as they are obliged to go & come always four, & frequently six times a day. we have to send constantly to market in addition, but not withstanding all this I would not change this situation for any I know of in Town. Richmond Hill is situated upon the North River which communicates with Albany. Pauls hook as it is calld is in full sight, & the Jersy shore. vessels are constantly passing up & down. the House is situated upon a high Hill which commands a most extensive prospect, on one side we have a view of the city & of Long Island, the River in Front, Jersy and the adjasant Country on the other side, you Turn a litle from the Road and enter a Gate a winding Road with trees in clumps leads you to the House, and all round the House, it looks wild and Rural as uncultivated Nature. the House is convenient for one family, but much too small for more, you enter under a Piazza into a Hall & turning to the right Hand assend a stair case which lands you in an other of equal dimensions of which I make a drawing Room. it has a Glass door which opens into a gallery the whole Front of the house which is exceeding pleasant. the Chambers are on each side. the House is not in good repair, wants much done to it, and if we continue here I hope it will be done. there is upon the back of the House a Garden of much greater extent than our Braintree Garden, but it is wholy for a walk & flowers. it has a Hawthorn hedge & Rows of Trees with a Broad Gravel Walk.
        how happy would it make me to see here my dears Brothers Sister Nephew Neices, and to delight them with the prospect. mr Guile & dr Craigy dinned with us yesterday. I find I have local attachments, and am more rejoiced to see a citizen of my own state than any other. Remember me affectionatly to my worthy Mother & Family to mrs Palmer & family who I hope are comfortably situated, to mrs Brisler too. I hope she will be able to come this way before long
        my Letter is written in haste the weather very hot and I too laizy to Coppy
        most affectionatly yours
        A Adams
        Tell Lucy she must write to me
      